Exhibit 99.1 Rosetta Resources Inc. Announces 2012 Financial and Operational Results and Provides 2013 Outlook · Achieved quarterly and annual all-time records in production and proved reserves · Attained double-digit growth in Eagle Ford production and reserves for all products versus 2011 · Exited 2012 with self-funding Eagle Ford program · Updated 2013 capital estimate to reflect lower Eagle Ford well costs · Released higher 2013 volume guidance HOUSTON, February 25, 2013 (GlobeNewswire) Rosetta Resources Inc. (NASDAQ: ROSE) (“Rosetta” or the “Company”) today reported fourth quarter 2012 net income of $42.3 million, or $0.80 per diluted share, versus net income of $32.2 million, or $0.61 per diluted share, for the same period in 2011.Adjusted net income (non-GAAP) for the quarter was $42.0 million, or $0.79 per diluted share, excluding an unrealized gain on derivative activities of $0.6 million, or $0.4 million after-tax. Fourth quarter earnings also include a $0.14 per diluted share impact related to stock-based compensation. For the year ended December 31, 2012, Rosetta reported net income of $159.3 million, or $3.01 per diluted share, versus a net income of $100.5 million, or $1.91 per diluted share, for the same period in 2011.Adjusted net income (non-GAAP) for the year was $146.7 million, or $2.77 per diluted share, excluding an unrealized gain on derivative activities of $19.7 million, or $12.6 million after-tax, versus $1.90 per diluted share in 2011.Adjusted net income increased versus 2011 primarily due to increased production and a higher liquids mix.A summary of the adjustments made to calculate adjusted net income is included in the attached “Non-GAAP Reconciliation Disclosure” table. “The momentum of our Eagle Ford development activities accelerated during 2012 as we achieved record levels of production, reserves, and cash flow, and ended the year with a fully self-funding Eagle Ford program,” said Randy Limbacher, Rosetta’s chairman, CEO and president.“Rosetta is on track to deliver another year of double-digit production growth.In addition, we continue to advance our efforts to capture new opportunities and further expand our substantial inventory of projects.” 2012 Fourth Quarter and Full Year Results Production for the quarter averaged a record 44.3 thousand barrels of oil equivalent per day ("MBoe/d"), an increase of 38 percent from the same period in 2011 and 20 percent from the prior quarter. Production for the year averaged an all-time annual record of 37.2 MBoe/d, up 35 percent from 2011. The increase for all periods was a result of strong production growth from the Eagle Ford area. The Company’s 2012 exit rate averaged 47.3 MBoe/d.Oil and natural gas liquids (“NGLs”) production both reached all-time high levels for the year ending December 31, 2012, increasing 87 percent and 69 percent year-over-year, respectively.A summary of the Company’s production results and average sales prices by commodity is included in the attached “Summary of Operating Data” table. Revenues for the fourth quarter of 2012 were $178.3 million compared to $136.3 million for the same period in 2011.Fourth quarter revenues including realized derivative activities were $177.7 million in 2012 and $128.4 million in 2011.During the period, 81 percent of revenue was generated from oil, condensate and NGL sales, including the effects of realized derivatives, as compared to 74 percent a year ago. For full-year 2012, revenues were $613.5 million compared to $446.2 million for the same period in 2011.Full-year 2012 revenues including realized derivative activities were $593.8 million in 2012 and $445.0 million in 2011. For the year, 81 percent of revenue was generated from oil, condensate and NGL sales including the effects of realized derivative instruments, as compared to 63 percent a year ago. Direct lease operating expense (“LOE”) for the fourth quarter decreased by 11 percent versus the third quarter on a per-unit basis.For full-year 2012, direct LOE also declined by 11 percent versus the prior year.Production growth from the Eagle Ford more than offset the operating costs of higher volumes.The Company’s fourth quarter treating and transportation expense declined by five percent on a per-unit basis, from the third quarter.For the year, treating and transportation per-unit expense is higher versus the prior year but lower than the guidance range.A summary of the Company’s results on a per-unit basis is included in the attached “Summary of Operating Data” table. 2012 Proved Reserves As previously reported, proved reserves as of December 31, 2012 increased by 25 percent to 201 million barrels of oil equivalent (“MMBoe”) comprised of 44.4 million barrels of crude oil and condensate, 71.6 million barrels of NGLs and 509 Bcf of natural gas. Of total proved reserves, 58 percent are liquids and 37 percent are classified as proved developed.Included in the total are 65.6 MMBoe of reserves additions primarily from continued success in the Eagle Ford area offset by 10.6 MMBoe of reserves divested during the year and 1.7 MMBoe in net downward revisions primarily related to lower natural gas prices. Rosetta replaced 472 percent of production from all sources at a reserve replacement cost of $10.03 per Boe.The estimated standardized measure of discounted future net cash flows from Rosetta's proved reserves at December 31, 2012 was $1.84 billion, representing an increase of 8 percent from the prior year. Operational Update In the fourth quarter of 2012, Rosetta made capital investments of $160.5 million, drilling 22 gross wells with a 100 percent success rate and completing a record 19 wells.The Company operated five to six rigs in the Eagle Ford area during the period. Total capital expenditures for 2012 were $653 million with a total of 85 gross wells drilled at a 100 percent success rate and 64 gross wells completed.Capital spending in 2012 included $513 million for drilling and completion activity in the Eagle Ford area where 80 wells were drilled and 62 completed. Rosetta is currently conducting development drilling activities in four Eagle Ford areas. The following table details Rosetta's Eagle Ford gross well completion activity by area: As of December 31, 2012 4Q 2012 Completed Completed Completed To Date Drilled Awaiting Completion Gates Ranch 12 40 96 20 Briscoe Ranch 0 3 4 3 Karnes Trough 7 16 17 5 Central Dimmit 0 3 5 4 Encinal 0 0 4 0 Eagle Ford 19 62 32 Since beginning operations in the Eagle Ford area, Rosetta has completed 126 horizontal Eagle Ford wells as of December 31, 2012. Approximately 13 percent of the Company’s identified Eagle Ford inventory is drilled and on production.At the end of the year, 32 drilled wells were awaiting completion, 20 of which were drilled during the fourth quarter. Well performance on the Company’s largest Eagle Ford asset at Gates Ranch in Webb County remains strong at 55-acre well spacing. Approximately 332 of the estimated 428 Gates Ranch well locations remain to be completed. In Dimmit County, four of the 68 planned well locations at Briscoe Ranch are on production and performing as expected.In addition, Rosetta successfully delineated its Lasseter & Eppright acreage, one of three leases in the central area of the county.Drilling activities are also underway on both the Vivion and Light Ranch leases in the area. Drilling and completion operations continue in the predominantly crude oil-producing Karnes Trough area.On the Dubose lease in Gonzales County, three locations remain to be drilled and five drilled wells are awaiting completion following the addition of three well locations in an acreage trade during the fourth quarter. Ultimately, there will be 10 wells on production after full development of the Dubose lease is completed during the first half of 2013.On the Klotzman lease, all 15 well locations have been drilled and completed, with seven completions brought on production during the latter part of the fourth quarter. In the fourth quarter, the Company negotiated a farm-in agreement on 535 gross (505 net) acres adding six Eagle Ford well locations in Live Oak County.As of December 31, 2012, the Company holds approximately 67,000 net acres in the Eagle Ford area with 53,000 net acres located in the liquids-rich part of the play. Rosetta currently plans to drill 75 to 80 wells and complete 60 to 65 Eagle Ford wells during 2013.During the first quarter of 2013, the Company expects to complete 15 to 20 Eagle Ford wells and continue to operate five to six rigs in the play, including two to three rigs in the Gates Ranch area. During the quarter, Rosetta successfully drilled its first Pearsall shale exploratory well on the Tom Hanks lease in LaSalle County.The well is currently completed and awaiting pipeline connection.In addition, Rosetta acquired 1,711 gross acres in Atascosa County. Financing and Derivatives Update At the end of 2012, the Company’s borrowing base and committed amount totaled $625 million under Rosetta’s Senior Revolving Credit Facility (“Credit Facility”).On February 25, 2013, Rosetta had $225 million outstanding with $400 million available for borrowing under the Credit Facility. During January and February, Rosetta placed additional derivative swap positions for 2013 and 2014 oil production.The attached “Derivatives Summary” table outlines the Company’s overall commodity derivatives position as of February 25, 2013. 2013 Outlook The Company’s 2013 capital program is expected to range from $640 - $700 million compared to its original $700 million capital budget.The revised capital guidance accounts for recently reported well cost savings of approximately $1.0 million per well in most activity areas.These lower well costs are expected to provide an additional $60 million of flexibility in executing the 2013 capital plan and the updated range reflects that optionality. Rosetta’s January production averaged 47.4 MBoe/d.Of that amount, 63 percent is liquids comprised of 29 percent oil and 34 percent NGLs.Assuming no changes to the estimated number of completions in 2013, the Company now expects production guidance for the year to range from 47 – 51 MBoe/d.Exit rate guidance remains unchanged from the previous estimate with volumes projected between 52 – 56 MBoe/d.The Company's per unit cost ranges for full year 2013 outlined in the attached “Summary of Expense Guidance” table are unaffected. On February 1, an additional 50 million cubic feet per day (“MMcf/d”) of Eagle Ford firm gross wet gas capacity became available. The Company currently has a total of 245 MMcf/d of firm takeaway capacity in place to meet planned 2013 production levels. Rosetta Resources Inc. is an independent exploration and production company engaged in the acquisition and development of onshore energy resources in the United States of America.The Company holds a leading position in the Eagle Ford area in South Texas, one of the nation's largest unconventional resource plays.Rosetta is a Delaware Corporation based in Houston, Texas. [ROSE-F] Forward-Looking Statements This press release includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, proven reserves, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling and completion of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil liquids and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; midstream and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability and cost of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10-Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. Investor Contact: Don O. McCormack Vice President, Treasurer and Chief Accounting Officer Rosetta Resources Inc. info@rosettaresources.com Rosetta Resources Inc. Consolidated Balance Sheet (In thousands, except par value and share amounts) December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Derivative instruments Prepaid expenses Deferred income taxes Other current assets Total current assets Oil and natural gas properties using the full cost method of accounting: Proved properties Unproved/unevaluated properties, not subject to amortization Gathering systems and compressor stations Other fixed assets Accumulated depreciation, depletion and amortization including impairment ) ) Total property and equipment, net Other assets: Deferred loan fees Deferred income taxes - Derivative instruments Other long-term assets Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Royalties and other payables Derivative instruments - Current portion of long-term debt - Total current liabilities Long-term liabilities: Derivative instruments Long-term debt Deferred income taxes - Other long-term liabilities Total liabilities $ $ Commitments and contingencies Stockholders' equity: Preferred stock,$0.001 par value; authorized 5,000,000 shares; no shares issued in 2012 or 2011 - - Common stock, $0.001 par value; authorized 150,000,000 shares; issued 53,145,853 shares and 52,630,483 shares at December 31, 2012 and 2011, respectively 53 52 Additional paid-in capital Treasury stock, at cost; 581,717 shares and 450,173 shares at December 31, 2012 and 2011, respectively ) ) Accumulated other comprehensive income ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Rosetta Resources Inc. Consolidated Statement of Operations (In thousands, except per share amounts) Year Ended December 31, Revenues: Oil sales $ $ $ NGL sales Natural gas sales Derivative instruments - Total revenues Operating costs and expenses: Lease operating expense Treating and transportation Production taxes Depreciation, depletion and amortization General and administrative costs Total operating costs and expenses Operating income Other expense (income): Interest expense, net of interest capitalized Interest income (7 ) ) ) Other (income) expense, net 60 ) Total other expense Income before provision for income taxes Income tax expense Net income $ $ $ Earnings per share: Basic $ $ $ Diluted $ $ $ Weighted average shares outstanding: Basic Diluted Rosetta Resources Inc. Consolidated Statement of Cash Flows (In thousands) Year Ended December 31, Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Deferred income taxes Amortization of deferred loan fees recorded as interest expense Amortization of original issue discount recorded as interest expense - - Stock-based compensation expense Derivative instruments ) ) ) Change in operating assets and liabilities: Accounts receivable ) ) ) Prepaid expenses ) ) Other current assets Long-term assets ) ) Accounts payable ) ) Accrued liabilities ) Royalties and other payables ) Other long-term liabilities ) ) Derivative instruments - - Net cash provided by operating activities Cash flows from investing activities: Additions to oil and natural gas assets ) ) ) Acquisition of oil and natural gas assets - - ) Disposals of oil and natural gas assets Net cash used in investing activities ) ) ) Cash flows from financing activities: Borrowings on Credit Facility - Payments on Credit Facility ) ) ) Issuance of Senior Notes - - Repayments on Restated Term Loan ) - ) Deferred loan fees ) ) ) Proceeds from stock options exercised Purchases of treasury stock ) ) ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental disclosures: Cash paid for interest expense, net of capitalized interest $ $ $ Cash (received) paid for income taxes $ ) $ ) $ Supplemental non-cash disclosures: Capital expenditures included in accrued liabilities $ $ $ Rosetta Resources Inc. Summary of Operating Data (In thousands, except percentages and per unit amounts) Three Months Ended December 31, Twelve Months Ended December 31, % Change Increase/ (Decrease) % Change Increase/ (Decrease) Daily production by area (Boe/d): Eagle Ford 61
